USCA11 Case: 19-14213    Date Filed: 10/14/2020      Page: 1 of 9



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-14213
                        Non-Argument Calendar
                      ________________________

                        Agency No. A205-353-277



WALTER ALBERTO GARCIA,

                                                                        Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (October 14, 2020)

Before GRANT, LUCK and BLACK, Circuit Judges.

PER CURIAM:
            USCA11 Case: 19-14213          Date Filed: 10/14/2020       Page: 2 of 9



       Walter Alberto Garcia, a native and citizen of Nicaragua, petitions for

review of an order of the Board of Immigration Appeals (BIA) affirming the

Immigration Judge (IJ)’s denial of his application for asylum and withholding of

removal. 1 Garcia argues the BIA and IJ erred in finding his testimony was not

credible or corroborated by sufficient evidence. After review, 2 we deny the

petition.

                                      I. DISCUSSION

       An asylum applicant must meet the definition of a refugee under the

Immigration and Nationality Act (INA). 8 U.S.C. § 1158(b)(1). The INA defines

a refugee as “any person who is outside any country of such person’s nationality

. . . and who is unable or unwilling to return to, and is unable or unwilling to avail

himself or herself of the protection of, that country because of persecution or a

well-founded fear of persecution” on account of a protected ground, including

political opinion. Id. § 1101(a)(42)(A). The standard for withholding of removal



       1
         The BIA explained the IJ denied Garcia’s asylum claim as time-barred but did not
expressly affirm the denial of asylum on this basis or address Garcia’s changed circumstances
argument. Instead, the BIA affirmed the denial of asylum and withholding of removal based on
an adverse credibility finding. We therefore reject the government’s contention Garcia has
abandoned his asylum claim or that we lack jurisdiction to review it.
       2
         We review factual findings under the highly deferential substantial evidence test, which
requires us to “view the record evidence in the light most favorable to the agency’s decision and
draw all reasonable inferences in favor of that decision.” Adefemi v. Ashcroft, 386 F.3d 1022,
1026-27 (11th Cir. 2004) (en banc). Because the BIA agreed with the IJ’s reasoning, we review
the decisions of both the BIA and IJ to the extent of the agreement. See Kazemzadeh v. U.S.
Att’y Gen., 577 F.3d 1341, 1350 (11th Cir. 2009).
                                                2
          USCA11 Case: 19-14213        Date Filed: 10/14/2020    Page: 3 of 9



is more stringent, requiring an applicant to show he would “more likely than not”

be persecuted or tortured upon return to his country because of a protected ground.

Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1232 (11th Cir. 2005). An

applicant’s credible testimony may be sufficient to sustain the burden of proof for

asylum or withholding of removal without corroboration. See 8 C.F.R.

§§ 208.13(a), 208.16(b). Conversely, the denial of relief “can be supported solely

by an adverse credibility determination, especially if the alien fails to produce

corroborating evidence.” Lyashchynska v. U.S. Att’y Gen., 676 F.3d 962, 967

(11th Cir. 2012). Where an applicant produces evidence of persecution other than

his testimony, “the IJ must consider that evidence, and it is not sufficient for the IJ

to rely solely on an adverse credibility determination in those instances.” Forgue

v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005).

      Under the REAL ID Act of 2005, credibility determinations are evaluated

under the totality of the circumstances and may be based on “the demeanor,

candor, or responsiveness of the applicant,” the plausibility of the applicant’s

account, the consistency of the applicant’s written and oral statements considering

the circumstances under which they were made, “the internal consistency of each

such statement, the consistency of such statements with other evidence of record

. . . and any inaccuracies or falsehoods in such statements.” 8 U.S.C.

§§ 1158(b)(1)(B)(iii), 1231(b)(3)(C). An adverse credibility finding must be


                                           3
          USCA11 Case: 19-14213        Date Filed: 10/14/2020    Page: 4 of 9



supported by “specific, cogent reasons,” and once such finding is made, the burden

is on the applicant to show the decision was not supported by such reasons or

based on substantial evidence. Forgue, 1201 F.3d at 1287.

1. Credibility

      The BIA found no clear error in the IJ’s adverse credibility finding, agreeing

Garcia’s testimony concerning his political involvement and alleged persecution by

the Sandinista regime was “general, vague, confusing, and inconsistent.” Despite

Garcia’s arguments to the contrary, substantial evidence supports this finding,

including Garcia’s failure to adequately explain certain events, inconsistencies in

his testimony, and his inability to provide sufficient detail regarding his political

activities in Nicaragua. See Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1257 (11th Cir.

2006) (stating we must affirm if the BIA’s decision is “supported by reasonable,

substantial, and probative evidence on the record considered as a whole”)

(quotation marks omitted).

      The BIA and IJ found Garcia had failed to explain why his brother Francisco

had been killed by Sandinista supporters in 1996, what actions caused his other

brother Rolando to flee Nicaragua for the United States soon after, and why, if his

brothers had been persecuted because of their opposition to the Sandinistas, Garcia

himself was not targeted until 2009. Although Garcia testified Francisco was

killed in an ambush while delivering supplies to anti-Sandinistas, the IJ found


                                           4
          USCA11 Case: 19-14213       Date Filed: 10/14/2020   Page: 5 of 9



Garcia failed to provide sufficient details concerning the nature and extent of

Francisco’s political involvement, which would explain why Francisco had been

targeted. Moreover, the IJ found it implausible Garcia did not have problems with

the Sandinistas until 2009, even though he testified he was in the truck with his

brother during the ambush. Garcia argues his persecution began when he created

an anti-Sandinista flyer in 2009, but this explanation does not address why Garcia

was not targeted before then, or the other deficiencies the BIA and IJ identified.

      The BIA and IJ also found Garcia failed to explain what the flyer meant,

why its message was anti-Sandinista, or why, given Garcia’s testimony the flyer

was motivated by Francisco’s death and Rolando’s flight from Nicaragua, Garcia

had waited so long to create it. Garcia contends the IJ gave no weight to his “own

opposition to the government,” and failed to give him an adequate opportunity to

explain the meaning of the flyer. Nevertheless, this does not explain the delay in

creating the flyer to the extent it was linked to what happened to his brothers. See

Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1233 (11th Cir. 2006) (noting tenable

explanation for implausible aspect of testimony does not necessarily compel

reversal). Further, the record shows Garcia was given the opportunity to answer

specific questions about the flyer and provide details about its meaning but was

unable to do so.




                                          5
          USCA11 Case: 19-14213       Date Filed: 10/14/2020    Page: 6 of 9



      The BIA and IJ also noted several inconsistencies regarding the distribution

of the flyer. Garcia indicated in his asylum application he had created the flyer as

part of his work as a designer for the newspaper La Prensa and “designed one page

on the newspaper,” but testified before the IJ he designed the flyer on his own and

distributed it at bus stops. In addition, Garcia stated in his asylum application he

received a notice from the government demanding a retraction, but testified before

the IJ the notice was sent to his superior at La Presna. Garcia argues he was not

given an opportunity to explain these discrepancies but does not indicate what

caused them. In addition, the record shows the Government asked about the

discrepancy as to who received the notice on cross-examination.

      The BIA and IJ also found Garcia failed to provide sufficient details about

his work as a route leader for the Liberal Constitutional Party (PLC) in 1997 and

2002. Garcia contends he explained this role involved propaganda and publicity

and argues the IJ should have asked for further details. However, the record shows

when the IJ asked Garcia to describe his role, he provided only a general answer.

      Though Garcia challenges several other inconsistencies the BIA and IJ relied

on, the record as a whole does not compel reversal. See Ruiz, 440 F.3d at 1255

(providing a finding of fact will be reversed under the substantial evidence test

only when the record compels reversal, not merely because the record may support

a contrary conclusion). The BIA and IJ found an inconsistency between Garcia’s


                                          6
          USCA11 Case: 19-14213      Date Filed: 10/14/2020    Page: 7 of 9



testimony that he worked for the Nicaraguan presidency for three years and a letter

from a PLC leader, Guillermo Callejas, stating he worked there from 2004 to 2006.

It is unclear whether these timeframes are actually inconsistent, as Garcia does not

explain specifically when his employment began and ended, but we are not

compelled to reverse on this basis, given the other inconsistencies and implausible

aspects of Garcia’s testimony the BIA and IJ relied on.

      The BIA and IJ also found neither the Callejas letter nor another letter from

the former Nicaraguan president’s private secretary confirmed Garcia worked as an

official government employee. Notably, the private secretary’s letter was

requested in 2012, but dated 2005, and spoke only to Garcia’s moral character.

While Garcia now contends this letter must be read in conjunction with another

from the private secretary attached to his asylum application and confirming his

official employment, he did not raise this argument before the BIA and could not

explain at his hearing why the letter was dated 2005. Thus, the BIA and IJ’s

conclusions about the letters do not compel reversal either.

      Finally, the BIA and IJ noted an inconsistency between Garcia’s testimony

that he was beaten and released by Sandinista supporters and his claim Sandinistas

generally make their enemies disappear. Garcia argues it was error for the agency

to conclude his persecutors would not kill him in the future because they had not

done so in the past. To the extent this finding is based on improper speculation,


                                          7
          USCA11 Case: 19-14213       Date Filed: 10/14/2020    Page: 8 of 9



however, the other deficiencies in Garcia’s testimony support the conclusion he

was not credible. See Tang v. U.S. Att’y Gen., 578 F.3d 1270, 1278 (11th Cir.

2009) (providing reversal is appropriate where adverse credibility determination is

based solely on speculation and conjecture).

2. Corroboration

      Substantial evidence also supports the finding Garcia failed to sufficiently

corroborate his testimony. See Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th

Cir. 2005) (“The weaker an applicant’s testimony . . . the greater the need for

corroborative evidence.”). The BIA and IJ observed Garcia had submitted no

testimony from his brother Rolando, even though Rolando had been granted

residency in the United States and lived with Garcia. Further, the BIA noted

although Garcia provided medical records showing he, his girlfriend, and his father

received treatment for injuries, the records did not indicate these injuries were

inflicted by Sandinista supporters. Finally, the BIA found two letters Garcia

submitted failed to corroborate his testimony. One stated only that Rolando was a

member of the Nicaraguan Resistance and had been forced to leave the country,

without providing details about his specific activities. The other, written by an

individual from whom Garcia had sought protection, briefly stated Garcia and his

family had been victims of attacks by Sandinistas, acknowledging attempts had

been made on Garcia’s life, one of Garcia’s brothers had been killed, and Garcia’s


                                          8
          USCA11 Case: 19-14213      Date Filed: 10/14/2020   Page: 9 of 9



father had been shot, but provided no details about these incidents. On this record,

and in the absence of any other corroborating evidence identified by Garcia,

substantial evidence supports the BIA and IJ’s finding Garcia failed to corroborate

his testimony.

                                II. CONCLUSION

      For the reasons above, substantial evidence supports the BIA and IJ’s

finding Garcia’s testimony was not credible or corroborated by sufficient evidence.

Accordingly, we deny Garcia’s petition.

      PETITION DENIED.




                                          9